The Attorney General is in receipt of your request for an official opinion wherein you ask the following questions relative to the operation of S.B. 280, Thirty-Seventh Legislature, Second Regular Session, 1980, amending 70 Ohio St. 6-104 [70-6-104] (1977), to-wit: "1. Can sick leave be transferred for a teacher who is employed for the 1980-81 school year but whose contract was in force prior to the effective date of the law? "2. How does this law effect a teacher who is employed after September 15, 1980 for the 1980-81 school year? "3. May a local board of education adopt policies which would limit transferable sick leave days in an amount less than 60 cumulative days of unused sick leave?" The statute in question, S.B. 280, amends prior law regulating sick leave as a teacher benefit. S.B. 280 has no emergency clause nor any provision for an effective date. Subject to exceptions not applicable to this discussion, no law becomes operative without an emergency clause prior to the expiration of ninety (90) days from date of enactment. Article V, Section 58, Okl. Const.; Norris v. Cross 25 Okl. 287, 105 p. 1000 (1909). A law is not "enacted" until the requisite formalities are accomplished, including the signature of the Governor. See Article VI, Section 11 and Article VI, Section 12, Okl. Const.; Carter v. Rathburn, 85 Okl. 251, 209 p. 944 (1922); Regents of State University v. Trapp, 28 Okl. 83,113 p. 910 (1911). S.B. 280 will become operative September 8, 1980. Until such time as S.B. 280 becomes operative, prior law amended by S.B. 280 is still in full force and effect.  The provisions of 70 Ohio St. 6-104 [70-6-104](A) (1977) expressly state, ". . . cumulative sick leave shall not be transferable to another district and shall expire if the teacher leaves the employment of the school district in which accumulated." State law as currently in effect prohibits the transfer of sick leave where a teacher has left the employ of the school district where accumulated prior to the effective date of S.B. 280 and accepted employment in another school district of this State.  Upon becoming operative, S.B. 280 would require for all teachers leaving the employ of one school district in the state and becoming employed in another school district in the state an entirely different result. When effective, S.B. 280 will mandate the transferability of accumulated sick leave.  As to your last question, 70 Ohio St. 6-104 [70-6-104](A) as amended by S.B. 280 states in pertinent part: "The board of education of each school district in the state shall provide for sick leave for all teachers employed in the district and shall pay such teachers the full amount of their contract salaries during any absence from their regular school duties for a period of time and under such conditions as the board may determine, but not less than the minimum benefits hereafter specified . . . ." Emphasis added.  One of the minimum benefits specified is the right to accumulate sick leave up to sixty (60) days. Nothing in the law precludes a school district from permitting its employees to accumulate more man sixty (60) days sick leave. Additionally, 70 Ohio St. 6-104 [70-6-104](A) as amended by S.B. 280, mandates the transferability of the minimum number of days subject to accumulation, provided, "that the number of days transferred shall not exceed the maximum days permitted by the receiving district . . ." Thus, if the transferring employee has been permitted to accumulate under the rules of the sending school district days of sick leave in excess of sixty (60), the receiving school district need accept no more than the total number of days it permits its employees to accumulate, not less than sixty (60).  It is, therefore, the official opinion of the Attorney General that your questions be answered as follows: 1. Prior to the effective date of S.B. 280, Thirty-Seventh Legislature, Second Regular Session, 1980, sick leave may not be transferred when a teacher leaves employment in one school district and secures employment in another school district.  2. After the effective date of S.B. 280, Thirty-Seventh Legislature Second Regular Session, 1980, accumulated sick leave, up to sixty (60) days, must be transferred when a teacher leaves employment in one school district and secures employment in another school district.  3. No local board of education may adopt any rule or policy which would limit the transferable sick leave days as authorized by S.B. 280, Thirty-Seventh Legislature, Second Regular Session, 1980, in an amount less than sixty (60) cumulative days of unused sick leave. (JOHN F. PERCIVAL) (ksg)